DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 1/24/22.  Applicant amended claims 1, 4-12 and canceled claims 2, 3.  Therefore, claims 1, 4-12 are currently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-In claim 1, line 3, the reference number (10) should be deleted.  Appropriate correction is required.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically is closed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neufert (WO 9949957) in view of Gray (US 2016/0243000).
With regard to claim 1:
Neufert discloses a tank for a urea solution, said tank (12) (Fig. 2) comprising at least one wall defining a closed volume configured to contain said urea solution, said tank (12) being characterized in that it comprises conditioning means (14) (Fig. 2) configured to maintain said urea solution within a preset temperature range between a maximum threshold and a minimum threshold (see translation, page 4, lines 158-161, page 5, lines 202-205, page 6, lines 213-218), said conditioning means (14) (Fig. 2) generating a heat flow adapted to maintain said urea solution within said range by converting an electric power supply of said conditioning means (14) (Fig. 2); said conditioning means comprise at least one Peltier cell (see translation, page 6, lines 213-223).

    PNG
    media_image1.png
    306
    598
    media_image1.png
    Greyscale




However, Neufert fails to specifically disclose that said at least one Peltier cell comprises a first plate in contact with said at least one wall of the tank and a second plate connected to said first plate on the opposite side of said at least one wall.
Gray teaches at least one Peltier cell, in that said at least one Peltier cell (23) comprises a first plate in contact with said at least one wall of a container (15) and a second plate (not numbered) connected to said first plate on the opposite side of said at least one wall (see Fig. 3 below).

    PNG
    media_image2.png
    319
    465
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neufert by using a Peltier cell comprising a first plate in contact with said at least one wall of the tank and a second plate connected to said first plate on the opposite side of said at least one wall as taught by Gray for effectively providing heat or cool the contents of the container (see Gray, par. [0042]).




With regard to claim 7:
The modified Neufert discloses the tank according to claim 1, Neufert further discloses that it comprises a sensor (not shown) configured to measure a physical quantity of said urea solution contained in said tank (12) (see translation, lines 202 of page 5 to lines 212 of page 6), and a control unit (26) (Fig. 1) configured to receive the signals measured by said sensor and to control said conditioning means (14) (Fig. 2) for adjusting the temperature of said urea solution when said measurement of said sensor exceeds a preset maximum and/or minimum threshold (see translation, lines 213-223 of page 6).

With regard to claim 8:
The modified Neufert discloses the tank according to claim 7, Neufert further discloses that said sensor is a temperature sensor (based on control signal T) (see translation, lines 202 of page 5 to line 212 of page 6).

With regard to claim 9:
The modified Neufert discloses the tank according to claim 8, Neufert further discloses said control unit (26) (Fig. 1) is the central control unit of said vehicle (see translation, page 5, lines 187-195).

With regard to claim 10:
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that said maximum threshold temperature ranges between 40°C and 55°C.
Since Neufert discloses that controlling the temperature within a predetermined temperature (see translation, page 6, lines 213-218), the general conditions of the claim are disclosed. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to claim 11:
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that the value of said minimum threshold temperature is 5°C.
Since Neufert discloses that controlling the temperature within a predetermined temperature (see translation, page 6, lines 213-218), the general conditions of the claim are disclosed. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neufert (WO 9949957) in view of Gray (US 2016/0243000) as applied to claim 1 above, and further in view of Yin (US 2019/0041105).
With regard to claim 4:
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that said at least one Peltier cell comprises heat dissipation means configured to avoid an overheating of said second plate.
Yin teaches that one Peltier cell comprises heat dissipation means configured to avoid an overheating of a second plate (see par. [0004, 0017, 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neufert by using a Peltier cell comprising a heat dissipation means configured to avoid an overheating of said second plate as taught by Yin for providing a heat exchange structure for cooling fluid at a largely upgraded cooling efficiency (see Yin, par. [0005]).

With regard to claim 5:
The modified Neufert discloses the tank according to claim 4, Yin further teaches that said heat dissipation means comprise at least one finned surface connected to said second plate (see par. [0029]).

With regard to claim 6:
The modified Neufert discloses the tank according to claim 5, Yin further teaches that said heat dissipation means comprise ventilation means configured to favour the air passage through said finned surface (see par. [0029]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neufert (WO 9949957) in view of Gray (US 2016/0243000) as applied to claim 1 above, and further in view of Yan et al. (US 2013/0055701).
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that it comprises a urea intake unit fluidically connected to a cooling circuit of an engine of said vehicle, wherein said urea intake unit can be activated to heat said urea solution when the temperature of said urea solution falls below said minimum threshold.
Yan teaches a urea tank having a urea intake port (127) (Fig. 1) fluidically connected to a cooling circuit of an engine of said vehicle, wherein said urea intake port can be activated to heat said urea solution when the temperature of said urea solution falls below said minimum threshold (see par. [0024, 0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neufert by using a urea intake port fluidically connected to a cooling circuit of an engine of said vehicle as taught by Yan for effectively heating the reductant tank (see par. [0024]).

Response to Arguments
Applicant's arguments filed on 1/24/22 have been fully considered and they are not deemed persuasive in part.  Applicant argues that Neufert does not disclose a Peltier cell into a tank for storing a urea solution and a temperature control device.  The Office respectfully disagrees.  Neufert discloses a container (12) (Fig. 2) where the solid or powder reducing agent (R) in the storage container (8) (Fig. 2) is mixed with the solvent ( L) to  produce the urea solution (see translation, page 6, lines 224-232), thus the container (12) contains the urea solution (see translation, lines 213-223 of page 6) and a temperature control device (14) (Peltier cell) in contact with one wall of the container (12) (Fig. 2) (see translation, page 6, lines 213-223) for controlling the temperature of the urea water solution to a predetermined temperature (see translation, page 5, lines 202-205, page 6, lines 213-218).

    

    PNG
    media_image3.png
    511
    998
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747